Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Election/Restrictions
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group i, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2019.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-9,16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,3-9,16 are indefinite for lack of uniquely claiming elements with proper antecedent basis. The claims switch between referring to singular elements as a/an/the and referring to those same elements in plural form. It is not always clear whether the singular element is meant to refer to a single selection from the plurality or not. In some cases ‘a/an’ is used to refer to an element that was already recited with an ‘a/an/the’ making it unclear if this is meant to refer to the same element or a new one. Further it is not always clear when a singular element is referring to the same one previously recited or a new selection from the plurality. Some elements are also referred to slightly different from one recitation to the next such as ‘an excitation current’ and ‘an excitation current value’, which makes it unclear whether these are intended to refer to the same element or different elements. The applicant can overcome this rejection by clearly laying out which elements are singular and plural, ensuring that antecedent basis conventions are followed, by using the same name for each element throughout the claims, and by using clear delineations when elements are intended to be different (e.g. ‘a first excitation current’ and ‘a second excitation current’).
Claims 1,3-9,16 are indefinite for improper use of functional limitations. According to MPEP 2173.05(g), “A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). There is nothing inherently wrong with defining some part of an invention in functional terms. Functional language does not, in and of itself, render a claim improper… Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008)” In this case the claims fail to use adequate language to specify the functional limitation 
Due to the number and variation of the indefiniteness the examiner has described the issues in general and illustrative terms based on the belief that pointing out each specific deficiency would be more likely to be confusing than helpful, and that it would be ultimately unnecessary and burdensome to both the examiner and the applicant. However should the applicant wish further guidance or specificity the examiner is available for interview.


Allowable Subject Matter
Claims 1,3-9,16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s remarks dated 12/23/2020 are persuasive. The claims as amended, absent the issues related to indefiniteness, are understood by the examiner in accordance with the description given in applicant’s remarks. This solves the technical problem of slow autofocusing with the electromagnetic objective without introducing large distortions of the image that comes with the comparatively faster focusing method of adjusting the electric field at the sample (commonly referred to as the ‘retarding voltage’). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M LUCK/Examiner, Art Unit 2881